Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 07/21/2022.
Response to Applicants arguments
3. Applicant’s arguments and claim amendments filed with the office on 07/21/2022 were fully considered, and arguments were found to be non-persuasive. The arguments are directed to amended claim limitations, and newly introduced claims. Please see the rejection below for claims 1, 3, and 5-15  being unpatentable over Sosnowski et al (US 4911148)  and in view of  Govari et al (US 2014/0317910 A1). Hence, Applicant’s arguments regarding Sekiguchi  et al (US 2014/0039258 A1) are moot.
Regarding applicant’s comments about the combination of references, Examiner respectfully disagrees and maintains that Sosnowski et al and Govari et al both belong to class A61B related to Instruments for performing medical examinations of the interior of cavities or tubes of the body by visual or photographical inspection, e.g. endoscopes. 
Furthermore See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
4. Claims 1, 3, 5-15  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sosnowski et al (US 4911148 A)  and in view of  Govari et al (US 2014/0317910 A1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding independent claim 1, Sosnowski et al (US 4911148 A) teaches, An endoscope device (figures 1A-7, endoscope 3 is comprised of two primary subassemblies; namely a shaft subassembly 1 and a handle subassembly 2 which can be readily operatively attached to each other, lines 48-55, column 3), comprising: a proximal insertion head (figures 1-7, handle subassembly 2) with an attachment of the insertion head (element 7, figures 1A, 5; line 65, column 3 – line 3, column 4); a shaft extending distally from the insertion head (shaft subassembly 1), the shaft having a center axis (lines 1-3, column 4); at least one elongate lumen extending through the device (flexible elongated multilumen (lines 18-26, column 2; lines 5-32, column 5). 
Sosnowski et al fails to teach a sensor rod having at least two sensor coils arranged at a finite spacing in relation to one another in a sensor rod longitudinal direction, the at least two sensor coils being oriented in relation to one another at a finite angle and wherein the at least two sensor coils comprise a first sensor coil oriented in parallel to the center axis and a second sensor coil located in the attachment of the insertion head and oriented at the finite angle in relation to the center axis.

    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
Govari et al (US 2014/0317910 A1) teaches, a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and processes them to determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
It is obvious that when the coil arrangement 22 of the catheter 40 as shown in figure 5 of Govari et al, is inserted in to the working channel port 7 of Sosnowski et al (figures 1A and 5), at least one of the coils would be oriented parallel to the longitudinal axis and at least one of the coils would be at an angle to the longitudinal axis, since the port is angled with respect to the longitudinal axis, as taught by Sosnowski et al (line 65, column 3 – line 3, column 4). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 3, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 1. 
Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) combined teach, wherein the at least two sensor coils comprise a first sensor coil arranged in the shaft (figure 1).
It is obvious that when the coil arrangement 22 of the catheter 40 as shown in figure 5 of Govari et al, is inserted in to the working channel port 7 of Sosnowski et al (figures 1A and 5), at least one of the coils would be in the shaft oriented parallel to the longitudinal axis and at least one of the coils would be at an angle to the longitudinal axis, since the port is angled with respect to the longitudinal axis, as taught by Sosnowski et al (line 65, column 3 – line 3, column 4). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 5, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 1. 

    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
Govari et al further teaches, wherein the rod bearing the two sensor coils extends through the lumen (a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
processes them to determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 6, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 1.
Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) combined teach, a holder, the holder is attachable to the attachment of the insertion head (Sosnowski et al; line 65, column 3 – line 3, column 4) and the rod is connected axially fixed to the holder (Govari et al further teaches, providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor (paragraph [0045]).
It is obvious that when the coil arrangement 22 of the catheter 40 as shown in figure 5 of Govari et al, is inserted in to the working channel port 7 of Sosnowski et al (figures 1A and 5), configured with a female luer fitting, standard in the medical industry for allowing connection of syringes and other tubing adapters to the internal working channel. The fitting is preferably angled with respect to the longitudinal axis of the shaft subassembly for ease of insertion of the diagnostic and/or therapeutic instruments, as taught by Sosnowski et al. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 7, Sosnowski et al (US 4911148 A)  and Sekiguchi et al (US 2014/0039258 A1) teach an endoscope device according to claim 6.
Sosnowski et al (US 4911148 A)  further teaches, the attachment of the insertion head and the holder comprise corresponding Luer adapter parts facing toward one another forming a Luer adapter, and the attachment and the holder are fixedly connectable to one another by the Luer adapter (line 65, column 3 – line 3, column 4).

Regarding dependent claim 8, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 1.
Regarding the limitation, the sensor rod further comprises a connecting wire that extends from each sensor coil through the rod up to a sensor rod proximal end for connection to an analysis unit.

    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
Govari et al further (US 2014/0317910 A1) teaches, a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and processes them to determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding independent claim 9, Sosnowski et al (US 4911148 A) teaches, An endoscope device (figures 1A-7, endoscope 3 is comprised of two primary subassemblies; namely a shaft subassembly 1 and a handle subassembly 2 which can be readily operatively attached to each other, lines 48-55, column 3) comprising: a proximal insertion head (figures 1-7, handle subassembly 2) with an attachment of the insertion head (line 65, column 3 – line 3, column 4); a shaft extending distally from the insertion head (shaft subassembly 1), the shaft having a center axis (lines 1-3, column 4), wherein the attachment of the insertion head extends at a finite angle with respect to the center axis (figure 5); at least one elongate lumen extending through the device (flexible elongated multilumen (lines 18-26, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
column 2; lines 5-32, column 5), the lumen having a lumen section that extends in the attachment of the insertion head and at a finite angle in relation to the center axis (a working channel port 7, configured with a female luer fitting, standard in the medical industry for allowing connection of syringes and other tubing adapters to the internal working channel The fitting is preferably angled with respect to the longitudinal axis of the shaft subassembly for ease of insertion of the diagnostic and/or therapeutic instruments); 
Sosnowski  fails to teach a  sensor rod; a first sensor coil supported by the sensor rod and located at a distal end of the sensor rod, inside the shaft, and extending in parallel to the center axis and oriented in parallel to the center axis; and a second sensor coil supported by the sensor rod and arranged with a spacing in relation to the first sensor coil at the sensor rod and located in the attachment of the insertion head, the attachment of the insertion head extending at a finite angle in relation to the center axis, wherein an orientation or extension of the second sensor coil in the attachment of the sensor head also encloses a finite angle in relation to the center axis and the first sensor coil and the second sensor coil are not parallel to one another and the second sensor coil is oriented at a finite angle in relation to the first sensor coil, wherein the rod bearing the two sensor coils extends through the lumen with the second sensor coil arranged in the lumen section extending at the finite angle in relation to the center axis.

    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
Govari et al (US 2014/0317910 A1) teaches, a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and processes them to determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
It is obvious that when the coil arrangement 22 of the catheter 40 as shown in figure 5 of Govari et al, is inserted in to the working channel port 7 of Sosnowski et al (figures 1A and 5), at least one of the coils would be oriented parallel to the longitudinal axis and at least one of the coils would be at an angle to the longitudinal axis, since the port is angled with respect to the longitudinal axis, as taught by Sosnowski et al (line 65, column 3 – line 3, column 4).
Hence sensor probe of Govari et al, when inserted in to the port 7 of the endoscope device of Sosnowski et al,  will  result in a first sensor coil supported by the sensor rod and located at a distal end of the sensor rod, inside the shaft, and extending in parallel to the center axis and oriented in parallel to the center axis; and a second sensor coil supported by the sensor rod and arranged with a spacing in relation to the first sensor coil at the sensor rod and located in the attachment of the insertion head, the attachment of the insertion head extending at a finite angle in relation to the center axis, wherein an orientation or extension of the second sensor coil in the attachment of the sensor head also encloses a finite angle in relation to the center axis and the first sensor coil and the second sensor coil are not parallel to one another and the second sensor coil is oriented at a finite angle in relation to the first sensor coil, wherein the rod bearing the two sensor coils extends through the lumen with the second sensor coil arranged in the lumen section extending at the finite angle in relation to the center axis.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 10, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 9.
Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) combined teach, a holder attachable to the attachment of the insertion head (Sosnowski et al; line 65, column 3 – line 3, column 4), wherein the rod is axially fixed to the holder whereby upon attaching the holder to the attachment, the first sensor coil is located at a predefined position inside the shaft and the second sensor coil is located at a predefined position inside the lumen section extending at the finite angle in relation to the center axis (Govari et al further teaches, providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor (paragraph [0045]).
It is obvious that when the coil arrangement 22 of the catheter 40 as shown in figure 5 of Govari et al, is inserted in to the working channel port 7 of Sosnowski et al (figures 1A and 5), configured with a female luer fitting, standard in the medical industry for allowing connection of syringes and other tubing adapters to the internal working channel. The fitting is preferably angled with respect to the longitudinal axis of the shaft subassembly for ease of insertion of the diagnostic and/or therapeutic instruments, as taught by Sosnowski et al. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al.
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 11, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 10.
Sosnowski et al (US 4911148 A)  further teaches, the 4attachment of the insertion head and the holder comprise corresponding Luer adapter parts facing toward one another forming a Luer adapter, and the attachment and the holder are fixedly connectable to one another by the Luer adapter to set the defined positions in a fixed state (line 65, column 3 – line 3, column 4).

Regarding dependent claim 12, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 9.

    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
Regarding the limitation, the sensor rod further comprises a connecting wire that extends from each sensor coil through the rod up to a sensor rod proximal end for connection to an analysis unit, Govari et al further (US 2014/0317910 A1) teaches, a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and processes them to determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding independent claim 13, Sosnowski et al (US 4911148 A) teaches, An endoscope device (figures 1A-7, endoscope 3 is comprised of two primary subassemblies; namely a shaft subassembly 1 and a handle subassembly 2 which can be readily operatively attached to each other, lines 48-55, column 3) comprising: a 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
proximal insertion head (figures 1-7, handle subassembly 2) with an attachment of the insertion head (line 65, column 3 – line 3, column 4); a shaft extending distally from the insertion head (shaft subassembly 1), the shaft having a center axis (lines 1-3, column 4); at least one elongate lumen extending through the device (flexible elongated multilumen (lines 18-26, column 2; lines 5-32, column 5), the lumen having a lumen section that extends in the attachment of the insertion head and at a finite angle in relation to the center axis (a working channel port 7, configured with a female luer fitting, standard in the medical industry for allowing connection of syringes and other tubing adapters to the internal working channel The fitting is preferably angled with respect to the longitudinal axis of the shaft subassembly for ease of insertion of the diagnostic and/or therapeutic instruments); 
Sosnowski  fails to teach, a sensor rod; a first sensor coil supported by and located at the distal end of the sensor rod, inside the shaft, and extending in parallel to the center axis and oriented in parallel to the center axis; a second sensor coil supported by and arranged with a spacing in relation to the first sensor coil at the sensor rod and located in the attachment of the insertion head, the attachment of the insertion head extending at a finite angle in relation to the center axis, wherein an 5orientation or extension of the second sensor coil in the attachment of the sensor head also encloses a finite angle in relation to the center axis and the first sensor coil and the second sensor coil are not parallel to one another and the second sensor coil is oriented at a finite angle in relation to the first sensor coil, wherein the rod bearing the two sensor coils extends through the lumen with the second sensor coil arranged in the lumen section extending at the finite angle in relation to the center axis; and a holder attachable to the attachment of the insertion head, wherein the rod is axially fixed to the holder whereby upon attaching the holder to the attachment, the first sensor coil is located at a predefined position inside the shaft and the second sensor coil is located at a predefined position inside the lumen section extending at the finite angle in relation to the center axis.
Govari et al (US 2014/0317910 A1) teaches, a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective 
    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and processes them to determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
It is obvious that when the coil arrangement 22 of the catheter 40 as shown in figure 5 of Govari et al, is inserted in to the working channel port 7 of Sosnowski et al (figures 1A and 5), at least one of the coils would be oriented parallel to the longitudinal axis and at least one of the coils would be at an angle to the longitudinal axis, since the port is angled with respect to the longitudinal axis, as taught by Sosnowski et al (line 65, column 3 – line 3, column 4).
Hence sensor probe of Govari et al, when inserted in to the port 7 of the endoscope device of Sosnowski et al  will  result in a first sensor coil supported by the sensor rod and located at a distal end of the sensor rod, inside the shaft, and extending in parallel to the center axis and oriented in parallel to the center axis; and a second sensor coil supported by the sensor rod and arranged with a spacing in relation to the first sensor coil at the sensor rod and located in the attachment of the insertion head, the attachment of the insertion head extending at a finite angle in relation to the center axis, wherein an orientation or extension of the second sensor coil in the attachment of the sensor head also encloses a finite angle in relation to the center axis and the first sensor coil and the second sensor coil are not parallel to one another and the second sensor coil is oriented at a finite angle in relation to the first sensor coil, wherein the rod bearing the two sensor coils extends through the lumen with the second sensor coil arranged in the lumen section extending at the finite angle in relation to the center axis.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, by providing  an endoscope with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).

Regarding dependent claim 14, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 13.
Sosnowski et al further teaches, wherein the attachment of the insertion head and the holder comprise corresponding Luer adapter parts facing toward one another forming a Luer adapter, and the attachment and the holder are fixedly connectable to one another by the Luer adapter to set the defined positions in a fixed state (line 65, column 3 – line 3, column 4).

Regarding dependent claim 15, Sosnowski et al (US 4911148 A)  and Govari et al (US 2014/0317910 A1) teach an endoscope device according to claim 14.

    PNG
    media_image3.png
    308
    420
    media_image3.png
    Greyscale
Regarding the limitation, the sensor rod further comprises a connecting wire that extends from each sensor coil through the rod up to a sensor rod proximal end for connection to an analysis unit, Govari et al (US 2014/0317910 A1) teaches, a narrow probe is adapted for insertion into the body of a living subject. The probe may be flexible and has a plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor. The position processor analyzes the signals to determine position coordinates at multiple points along the length of the probe (paragraph [0013]) and an invasive medical probe apparatus, including an elongate flexible probe, having a distal end adapted for insertion into a body of a subject, and a plurality of coils that are fixed at different, respective points in a known relation to a reference location on the probe. When subjected to an externally applied magnetic field, the coils generate respective signals responsively to position coordinates thereof. The apparatus includes signal processing circuitry, which receives the signals and processes them to 
    PNG
    media_image4.png
    100
    398
    media_image4.png
    Greyscale
determine respective locations of the points along a portion of the probe (paragraphs [0014], please also see figures 1, 4-6, sensing coils 22, processor 20, and backbone 26, connecting wires 28). Multiple single-axis sensing coils 22 are spirally disposed around and carried by the backbone 26, e.g., by winding them about the backbone 26, and are connected to the circuitry 20 by wires 28. Alternatively, the coils 22 can be performed, and slipped onto the backbone 26. The coils 22 and connecting wires 28 are formed of wires on the order of 10 microns in diameter. The wires may range from 8 to 70 microns in different applications. The wires 28 preferably spiral about the backbone 26 as they run proximally. As conventional orthogonal coils are not used, the catheter can be less than 8 French (2.7 mm) in diameter. Indeed, using the above-described technique, it is feasible to construct probes having an outer diameter as small as 0.5 mm. When the backbone 26 is made of ferromagnetic material, the gain of the coils 22 is increased (paragraph [0045]). Each of the coils 22 outputs a signal indicative of its position, relative to the frame of reference of the magnetic fields generated by the field generators 18. Thus, by processing the signals from all the coils 22, the circuitry 20 can track the overall shape and position of the catheter 10 in the body, including the bend angle or the radius of curvature of the distal portion of the catheter 10 at a given time. Structures of interest, such as electrodes may be positioned on the catheter 10 at known fixed locations with respect to at least one of the coils 22, the precise location of such structures can be derived from the coordinates of the coils 22. In a circular lasso catheter, as pictured in FIG. 1, the coils 22 permit the disposition of the entire lasso to be determined relative to structures of interest (paragraph [0046]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Sosnowski et al, Sekiguchi et al by providing  an endoscope insertion shape observation probe in the form of a  tube with plurality of sensors consisting of single coils of very fine wire wound about a backbone of the probe, which transmit signals proximally via fine connecting wires to a position processor, as taught by Govari et al. 
One of the ordinary skill in the art would have been motivated to make such a modification to analyze the signals to determine position coordinates at multiple points along the length of the probe, as taught by Govari et al (paragraph [0045]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858